t c summary opinion united_states tax_court grant a mcdonald petitioner v commissioner of internal revenue respondent docket no 583-09s filed date grant a mcdonald pro_se rebekah myers and david w sorenson for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined income_tax deficiencies and sec_6663 fraud penalties for petitioner’s and tax years in the alternative respondent determined that if petitioner is not subject_to the fraud penalties he is liable for accuracy- related penalties under sec_6662 petitioner did not appear at trial and respondent moved for dismissal for lack of prosecution and the court was disposed to grant the motion as it related to the income_tax deficiencies with respect to the fraud penalties respondent presented evidence in support of his burden to show that petitioner filed fraudulent_returns we consider here whether respondent has presented clear_and_convincing evidence of fraud for petitioner’s and tax years and or whether petitioner is subject_to the accuracy- related penalties background petitioner resided in utah at the time his petition was filed on schedule a itemized_deductions of his form_1040 u s individual_income_tax_return petitioner claimed a dollar_figure casualty_loss in connection with residential real_estate petitioner reported that a casualty had reduced the dollar_figure value of his residence to dollar_figure the dollar_figure reported casualty was reduced to dollar_figure on account of various limitations placed upon an individual’s casualty_loss claims petitioner’s dollar_figure casualty_loss reduced his dollar_figure reported income to an extent that his tax_liability was reduced to dollar_figure thereby enabling him to obtain an approximately dollar_figure refund of the dollar_figure that was withheld from his wage income during petitioner and his wife were separated and his wife was living in their residence without petitioner petitioner’s tax_return was audited and respondent’s revenue_agent examined the claimed casualty_loss petitioner explained that during his wife had dug up the basement in support of the casualty_loss claim petitioner presented invoices for repairs canceled checks insurance statements and two police reports the invoice in the total amount of dollar_figure reflected repair and replacement of the basement cement foundation outdoor deck floors drapes and window coverings and appliances including a garage door opener toilets and other items the company name shown on the invoice was designer real_estate designer respondent’s agent attempted to verify the existence of designer by checking the location and attempting to call the telephone number but no such enterprise was at the designated location and the telephone number was not in service respondent’s agent also considered the police reports petitioner provided and discovered that one of them reflected that the basement floor had been broken apart by petitioner’s wife and her friends the other police report reflected that petitioner had reported that some of the doors were unlocked and that some furniture or belongings had been stolen only the basement floor damage however was included as part of petitioner’s casualty_loss claim for federal tax purposes respondent’s agent asked petitioner to substantiate the payment of the dollar_figure to designer and petitioner provided respondent four checks to designer dated in early and totaling dollar_figure respondent’s agent noted that although the checks were dated in early they were not cashed until july and date the checks were cashed by petitioner’s nephew and when respondent’s agent asked petitioner about the delay in cashing the checks petitioner admitted that the checks were backdated in order to show payment to designer that designer was actually his nephew and that the arrangement between him and his nephew was a loan to finance the home repairs and improvements respondent’s agent checked petitioner’s nephew’s tax returns to determine whether he had reported any income regarding designer and the nephew had not reported any such income respondent’s agent checked petitioner’s bank records and determined that the issuance and cashing of the four checks totaling dollar_figure all occurred after respondent’s examination of petitioner’s tax_return had begun the agent also determined that shortly after petitioner’s nephew cashed the checks the same total dollar_figure reappeared in petitioner’s bank account petitioner related other versions of the payment for the alleged repairs or improvements but offered no proof in support of his allegations the agent also became aware that petitioner had filed for bankruptcy in and the bankruptcy filing did not list designer as a creditor petitioner’s income_tax return was also examined regarding his contributions and business_expenses the agent allowed a portion of the contributions and disallowed the remainder because petitioner was either unable to substantiate the value of contributed assets or failed to meet the recordkeeping requirements on petitioner’s schedule c profit or loss from business he reported dollar_figure of income and dollar_figure of expenses and claimed a dollar_figure loss from his business petitioner described his business as handyman service but gave varying explanations to the agent as to the type of work actually performed the items claimed on petitioner’s schedule c included contract labor depreciation employee_benefits programs and travel meals and entertainment the largest deduction was dollar_figure for employee_benefits petitioner was unable to substantiate adequately any of the claimed schedule c deductions and respondent’s agent disallowed the entire dollar_figure claimed although he did not change the reported income of dollar_figure petitioner provided oral explanations of the deductions claimed but did not provide substantiation or evidence sufficient to satisfy the agent that any amount was deductible discussion the court has already upheld the and income_tax deficiencies because of petitioner’s failure to prosecute the only question remaining is whether petitioner is liable for sec_6663 fraud penalties and or sec_6662 accuracy- related penalties with respect to the adjustments sec_6663 provides for a 75-percent penalty for any portion of an underpayment attributable to fraud fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 92_tc_661 fraudulent intent is defined as ‘actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing ’ 67_tc_143 quoting 118_f2d_308 5th cir revg 40_bta_424 if any portion of the underpayment is attributable to fraud the entire underpayment will be treated as attributable to fraud unless the taxpayer establishes by a preponderance_of_the_evidence that part of the underpayment is not due to fraud sec_6663 respondent has the burden of proving by clear_and_convincing evidence that an underpayment exists for each of the years in issue and that some portion of the underpayment is due to fraud see sec_7454 rule b fraud is never presumed but must be established by independent evidence that establishes fraudulent intent 55_tc_85 the following indicia have been developed by the courts as badges_of_fraud from which fraudulent intent can be inferred understating income maintaining inadequate records engaging in a pattern of behavior that indicates an intent to mislead concealing assets providing implausible or inconsistent explanations of behavior filing false documents and failing to provide documents to the commissioner during examination 796_f2d_303 9th cir affg tcmemo_1984_601 cooley v commissioner tcmemo_2004_49 although no single factor is necessarily sufficient to establish fraud a combination of several of these factors may be persuasive evidence of fraud see bradford v commissioner supra pincite with those principles in mind we first consider petitioner’s tax_year and his claimed casualty_loss deduction petitioner claimed a dollar_figure casualty_loss that reduced dollar_figure in income to such an extent that his tax_liability was reduced to dollar_figure thereby enabling petitioner to obtain an approximately dollar_figure refund of the dollar_figure that was withheld from his wage income respondent has shown that the only damage to petitioner’s home was to the basement foundation and was intentionally caused by his wife other than repairs for that damage all of the alleged repairs to petitioner’s home appear to be renovations or improvements sec_165 permits deductions for losses not_compensated_for_by_insurance_or_otherwise sec_165 limits the losses of individuals to those incurred_in_a_trade_or_business or any transaction entered into for profit or those arising from fire storm shipwreck or other_casualty or from theft to deduct a loss as a casualty petitioner must have incurred damage by or as a proximate result of a fire storm shipwreck or other_casualty and he must establish the amount of the loss resulting from the casualty as distinguished from other causes a casualty has been defined as the total or partial destruction of property resulting from an identifiable_event of a sudden or unexpected nature 54_f2d_537 2d cir affg 18_bta_674 56_tc_248 3_tc_1 respondent has shown that petitioner did not sustain a casualty_loss and the only damage to petitioner’s home was intentionally caused by a resident owner more significantly respondent has shown that the evidence petitioner offered in support of his claimed casualty_loss deduction was fabricated after the fact and wholly false and fraudulent it is clear that petitioner falsely claimed the dollar_figure deduction on his return moreover petitioner continued his pattern of fraud and deceit by submitting backdated fabricated and false documentation of home repair respondent has met the standard of showing by clear_and_convincing evidence that petitioner intentionally filed a false return for we accordingly hold that petitioner is liable for the sec_6663 fraud_penalty on the entire underpayment for his tax_year with respect to the tax_year respondent disallowed some of petitioner’s contribution deductions for lack of complete substantiation or failure to meet the technical requirements for deduction respondent also disallowed all of petitioner’s claimed schedule c business deductions of dollar_figure but did not disturb the dollar_figure of income petitioner reported on the schedule c by accepting the income respondent accepts that petitioner did have a business and or business income the circumstances regarding the tax_year are different from those for in that respondent has not shown for that petitioner intentionally and knowingly attempted to evade tax in addition respondent’s adjustments are more technical and more in line with a routine disallowance for lack of substantiation or for failure to meet legal requirements for there is no shown pattern of deception as there was for and no showing that petitioner intentionally attempted to evade the tax owing accordingly we hold that respondent has not shown that petitioner is liable for the sec_6663 penalty for respondent in the alternative determined that petitioner was liable for the sec_6662 accuracy-related_penalty for to sustain that penalty respondent has the burden of production see sec_7491 there is no question that respondent has met the burden of production with respect to the accuracy-related_penalty for respondent met that burden by evidence showing that petitioner failed to maintain adequate_records and or to substantiate the disallowed contribution and business deductions claimed on his tax_return under the circumstances of this case where petitioner failed to come forward and show reasonable_cause for the underpayment petitioner is liable for the sec_6662 accuracy-related_penalty for the tax_year to reflect the foregoing an appropriate order of dismissal and decision will be entered
